This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                     NO. 33,490

 5 DELAYNA CHICO,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 John A. Dean, Jr., District Judge

 9 Hector H. Balderas, Attorney General
10 Margaret McLean, Assistant Attorney General
11 Santa Fe, NM

12 for Appellant

13 Jorge A. Alvarado, Chief Public Defender
14 Santa Fe, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 ZAMORA, Judge.

18   {1}    The State appeals from the district court’s order dismissing a charge of

19 commercial burglary. This Court issued a stay before addressing the merits of the
 1 State’s appeal, pending our decision in State v. Archuleta, ___-NMCA-___, ___ P.3d

 2 ___ (No. 32,794, Oct. 27, 2014), cert. granted, 2015-NMCERT-___

 3 (No. 35,005, Jan. 26, 2015), the first of many cases raising the same

 4 issue relative to the charge of commercial burglary. Relying on our opinion in

 5 Archuleta, we lifted the stay and issued a notice of proposed summary disposition,

 6 proposing to affirm on December 19, 2014. [Ct. App. file] The State has filed a

 7 response, objecting to our notice and requesting that we hold this appeal in abeyance

 8 or provide the State with a reasonable opportunity to seek guidance from the New

 9 Mexico Supreme Court on all pending appeals controlled by our opinion in Archuleta.

10 [MIO 1-2] We have provided the State with such an opportunity, and the Supreme

11 Court has denied the State a stay or other remedy that would suspend the precedential

12 value of Archuleta. Thus, pursuant to Rule 12-405(C) NMRA, we apply Archuleta.

13 See Rule 12-405(C) (“A petition for a writ of certiorari filed pursuant to Rule 12-502

14 NMRA or a Supreme Court order granting the petition does not affect the precedential

15 value of an opinion of the Court of Appeals, unless otherwise ordered by the Supreme

16 Court.”).

17   {2}   In its response to our notice, the State simply objects to our proposed

18 disposition without elaboration. [MIO 1] We continue to believe that there are no

19 material factual distinctions to remove this case from the control of our opinion in


                                             2
 1 Archuleta. For the reasons stated in our notice, we affirm the district court’s order

 2 granting Defendant’s motion to dismiss.

 3   {3}   IT IS SO ORDERED.


 4                                               _______________________________
 5                                               M. MONICA ZAMORA, Judge


 6 WE CONCUR:



 7 _______________________________
 8 MICHAEL E. VIGIL, Chief Judge



 9 ____________________ __________
10 JONATHAN B. SUTIN, Judge




                                             3